         Case 1:20-cr-00084-AJN Document 27 Filed 05/18/20 Page 1 of 1


                                                                                               5/19/20

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 United States of America,

                –v–
                                                                  20-cr-84 (AJN)
 Frank Lopez,
                                                                      ORDER
                       Defendant.


ALISON J. NATHAN, District Judge:

      The Court is in receipt of Mr. Lopez’s bail application sent by email on May 18, 2020.

The Government shall respond to Mr. Lopez’s application by Wednesday, May 20, 2020.

      SO ORDERED.

 Dated: May 18, 2020
        New York, New York
                                               ____________________________________
                                                         ALISON J. NATHAN
                                                       United States District Judge
